Citation Nr: 1512861	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  12-35 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral plantar fasciitis.

2.  Entitlement to service connection for varicocele of the left testicle.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for gastritis.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for a right ankle disability.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for allergic conjunctivitis.

9.  Entitlement to service connection for bilateral shin splints and compartment syndrome of the lower extremities.

10.  Entitlement to service connection for a disorder manifested by tingling of both legs.

11.  Entitlement to service connection for bilateral dry eye syndrome.

12.  Entitlement to a rating in excess of 50% for posttraumatic stress disorder (PTSD), adjustment disorder with depression and cognitive disorder, not otherwise specified.

13.  Entitlement to a compensable rating for osteoarthritis of the right knee.

14.  Entitlement to a compensable rating for bilateral hearing loss.

15.  Entitlement to a compensable rating for sinusitis.

16.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2003 to October 2009, and from August 2010 to October 2013.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a low back disability, bilateral leg tingling, gastritis, allergic conjunctivitis and bilateral dry eye syndrome, and the issues of increased ratings for PTSD, right knee osteoarthritis, sinusitis, bilateral hearing loss and headaches are REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran is not shown to have bilateral plantar fasciitis.

2.  The Veteran is not shown to have left varicocele.

3.  The Veteran is not shown to have hemorrhoids.

4.  The Veteran is not shown to have a right ankle disability.  

5.  The Veteran is not shown to have a right shoulder disability.

6.  The Veteran is not shown to have bilateral shin splints and compartment syndrome of the lower extremities.


CONCLUSIONS OF LAW

1.  Bilateral plantar fasciitis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  A left varicocele was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

3.  Hemorrhoids were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A right ankle disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  A right shoulder disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

6.  Bilateral shin splints and compartment syndrome of the lower extremities were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated July 2014, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and evidence VA would attempt to obtain.  The notification sent to the Veteran was adequate, and further, it has not been alleged otherwise by the Veteran.

The Veteran's service treatment records are associated with the record and VA examinations were conducted.  He had not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.


Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  The Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's service treatment records show he complained of bilateral tibial pain with running in May 2003.  No trauma was reported.  On examination, there was tenderness to palpation over the bilateral tibias.  The assessment was tibial pain.  In May 2004, he complained of pain in the shins.  He stated he had pain to the right medial calf area.  There was tenderness to palpation at the ankle.  The assessment was bilateral shin splints.  He complained of bright red blood and fluid coming from the rectum in July 2004.  An examination revealed protruding hemorrhoids.  

The service treatment records also show the Veteran was seen in November 2008 and reported he had injured his right shoulder during physical training the previous day.  An examination showed he had slightly reduced range of motion on internal rotation.  Some weakness was also noted.  No swelling, edema, erythema, atrophy or deformity of the shoulder was observed.  The assessment was joint pain localized to the shoulder.  On a report of medical assessment in April 2009, tingling in both legs and plantar fasciitis were listed under health care provider comments.  A left varicocele was noted in June 2009.  

The Veteran was examined by the VA in August 2009.  He reported a bilateral leg condition that affected his thighs, back and legs.  He stated he had been diagnosed with bilateral shin splints during service, and that they were due to "repeated impacts from physical training, running, jumping, climbing, landing."  He claimed he had bilateral plantar fasciitis since June 2008 and that "repeated walking on soft sand and gravel aggravated it.  He stated his hemorrhoids were characterized by anal itching and that sometimes there was blood in the toilet.  It was noted he used Preparation H for it.  He reported he twisted his right ankle in service in May 2004, and that his symptoms include weakness, swelling, giving way and pain.  He said he had been aware of a right shoulder condition since 2005 when he injured it in a football game.  An examination demonstrated that his gait was normal.  There was no detectable alteration in sensation, form or function of the femur, tibia, fibula or right shoulder.  There was no sign of edema, effusion, weakness, tenderness, redness, heat or abnormal movement of the right shoulder or right ankle.  There was no instability, deformity, or guarding.  Range of motion of the right shoulder and right ankle was within normal limits.  An examination of the feet showed no tenderness, and the Achilles tendons had good alignment.  On rectal examination, the perianal tissue was normal in sensation without evidence of hemorrhoid, fissure, vesicles or fistula.  A neurological evaluation of the lower extremities showed that motor and sensory functions were normal.  No pathologic reflexes were present.  Examination of the peripheral nerves did not reveal any evidence of neuralgia, neuritis or paralysis.  There was no detectable alteration in sensory perception or motor supply.  Motor strength was 5/5 in all muscle groups.  X-rays of both femurs, both feet, the right ankle and both tibia/fibula were negative.  An upper gastrointestinal series revealed no evidence of gastroesophageal reflux. 

The diagnoses were exercised-induced compartment syndrome, not active and no residual effects identified.  There was no current pathology identified on physical examination or X-rays with respect to bilateral plantar fasciitis, left testicular varicocele, hemorrhoids, the right ankle and the right shoulder.  

The service treatment records from the Veteran's most recent period of service show he reported right leg pain below and lateral to the knee in August 2010.  It was noted he had been increasing his running and ruck marching and noted pain only when doing these activities.  An examination of the right leg revealed no visible swelling or bruising.  There was no heat or erythema.  Tenderness deep along the proximal lateral peroneus or soleus muscle was noted.  He had a normal gait.  There was no calf swelling or tenderness elsewhere.  The assessment was leg strain, right peroneus longus muscle versus soleus muscle.  The Veteran was scheduled for an appointment for left shoulder pain in July 2013.  Under history of present illness, he reported "shoulder joint pain on the right."  The assessment was shoulder sprain superior glenoid labrum lesion, left.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  

VA is authorized to pay compensation to any Persian Gulf veteran suffering from a "qualifying chronic disability."  A "qualifying chronic disability," includes (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2)(B).

To obtain service connection for an undiagnosed illness or combination of undiagnosed illnesses, a veteran needs to show (1) that he or she is a Persian Gulf veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that have become manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016 and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).

Manifestations of an undiagnosed illness or multisymptom illness include, but are not limited to, fatigue, headache, muscle pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, or abnormal weight loss.  38 C.F.R. § 3.317(b). Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period are considered chronic.  38 C.F.R. § 3.317(a)(ii)(4).

The Board acknowledges the Veteran was seen in service for complaints involving the tibias, shin splints, right shoulder, a left varicocele and hemorrhoids.  However, such conditions evidently resolved, as the pre-discharge examination was negative.  As noted above, the pre-discharge examination did not show any objective evidence of plantar fasciitis, a left varicocele, hemorrhoids, a right ankle disability, a right shoulder disability, shin splints and compartment syndrome of the lower extremities.  The Board acknowledges there is some discrepancy in the record as to whether the Veteran was treated during his most recent period of service for right shoulder complaints.  The treatment record from July 2013 reflects that the appointment was scheduled to address his left shoulder.  While there was a reference to his purported complaints involving the right shoulder, he was assessed as having a left shoulder condition.  Thus, the Board concludes that the mention of the right shoulder is in error.  Service connection is limited to those cases where disease or injury has resulted in a disability.  In the absence of proof of a present disability, even in consideration of the Veteran's Persian Gulf service, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to these claims, the evidence does not show an undiagnosed illness(es).  Instead, there are no objective indications of a qualifying chronic disability with respect to plantar fasciitis, a left varicocele, hemorrhoids, a right ankle disability, a right shoulder disability, shin splints and compartment syndrome of the lower extremities.  The evidence shows no pathology at all.

In summary, the evidence of record establishes that bilateral plantar fasciitis, a left varicocele, hemorrhoids, right ankle or right shoulder disabilities, bilateral shin splints and compartment syndrome of the lower extremities have not been demonstrated following service.  Accordingly, the Board finds that the preponderance of the evidence is against the claims of service connection for such disabilities, and that the appeals in these matters must be denied.


ORDER

Service connection for bilateral plantar fasciitis, left varicocele, hemorrhoids, a right ankle disability, a right shoulder disability, and bilateral shin splints and compartment syndrome of the lower extremities is denied.


REMAND

The service treatment records show the Veteran was seen for low back pain in May 2004.  During the August 2009 VA examination, the Veteran related his bilateral leg tingling to his back problems.  Following the August 2009 VA examination, it was concluded there was no current pathology to render a diagnosis pertaining to a low back disability.  During the Veteran's second period of service, he was seen for complaints involving the left trapezius.  An examination demonstrated a muscle spasm of the left paraspinal region.  

The Veteran was assessed with gastritis in December 2006, but no evidence of gastroesophageal disease was found on the August 2009 VA examination.  However, it was noted the Veteran took Zantac.  A September 2013 post-deployment assessment shows the Veteran reported problems with nausea and indigestion.

The record also reflects the Veteran was treated during his first period of service for conjunctivitis and bilateral dry eye syndrome.  He was diagnosed with dry eye syndrome and allergic conjunctivitis on the August 2009 VA examination, but the examiner failed to provide an opinion as to whether these findings were related to service.  

In view of the in-service findings regarding the low back and bilateral eye disabilities, and gastritis, and the current record, a VA examination is needed to adequately address the claims for service connection for such disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also asserts higher ratings are warranted for PTSD, a right knee disability, sinusitis, headaches and bilateral hearing loss.  He was most recently examined for these disabilities in 2009.  

The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for a VA examination to determine the nature and etiology of the Veteran's low back disability with reported tingling in the lower extremities. 

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since October 2009 (when his claim for service connection was filed), from a low back disability, to include tingling in the lower extremities.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of low back disability and tingling in the legs; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

2.  Please arrange for a VA examination to determine whether the Veteran has gastritis and, if so, its nature and etiology.  

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since October 2009 (when his claim for service connection was filed), from gastritis.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of gastritis; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

3.  Please arrange for a VA examination to determine the nature and etiology of any eye disability diagnosed following service. 

The examiner should determine if there are any objective medical indications that the Veteran is currently suffering, or has suffered at any time since October 2009 (when his claim for service connection was filed), from an eye disability.  The examiner should provide details about the onset, frequency, duration, and severity of the Veteran's complaints, and should discuss what precipitates and relieves them.  It should then be determined, based on a review of symptoms, physical findings, and laboratory tests, if these problems are attributable to any known diagnostic entity or entities.

Examinations by appropriate specialists should be conducted with regard to any of the foregoing symptoms, or abnormal findings pertaining thereto, that cannot be attributed to a known clinical diagnosis.  The examiner(s) should consider that symptom-based "diagnoses" are not considered known diagnostic entities for compensation purposes.

The final report of the examination(s) should set forth a list of diagnosed conditions pertaining to the Veteran's complaints of eye problems; an opinion as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that any of those diagnosed conditions had their onset in service, or can otherwise be attributed to service; and a separate list of any symptoms, abnormal physical findings, and abnormal laboratory test results relating to those complaints that cannot be attributed to a known clinical diagnosis.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

4.  Please arrange for appropriate VA examinations to determine:

a. the current severity of the Veteran's PTSD;  
b. the current severity of his headaches;
c. the current severity of osteoarthritis of the right knee;
d. the current severity of sinusitis;
e. the current severity of his bilateral hearing loss.

5.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


